                   3:19-cv-03125-SEM-EIL # 20   Page 1 of 9
                                                                                       E-FILED
                                                              Friday, 30 July, 2021 04:56:42 PM
                                                                  Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

EMPLOYERS AND ILLINOIS                  )
OPERATIVE PLASTERERS AND                )
CEMENT MASONS LOCAL 18                  )
ANNUITY FUND, and                       )
OPERATIVE PLASTERERS AND                )
CEMENT MASONS LOCAL NO. 18              )
PENSION PLAN,                           )
                                        )
     Plaintiffs,                        )
                                        )
     v.                                 )       No. 19-cv-3125
                                        )
H.F. FRITSCH & SONS, INC.,              )
                                        )
     Defendant.                         )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the motion for partial

summary judgment (d/e 19) filed by the Plaintiffs. For the reasons

stated below, Plaintiffs’ motion is GRANTED.

                           I.    BACKGROUND

     The Plaintiffs in this matter are two employee benefit funds,

the Employers & Illinois Operative Plasterers and Cement Masons

Local 18 Annuity Fund (the “Annuity Fund”) and the Operative



                                Page 1 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 2 of 9




Plasterers and Cement Masons Local No. 18 Pension Plan (the

“Pension Fund”). Defendant is an Illinois corporation located in

Springfield, Illinois. Defendant employs individuals who perform

work for which fringe benefit contributions are owed to Plaintiffs

under the provisions of a collective bargaining agreement.

     On May 10, 2019, Plaintiffs filed a Complaint (d/e 1) alleging

that Defendant had violated Defendant’s obligation to pay fringe

benefit contributions to the Plaintiffs and seeking to recover

delinquent contributions and liquidated damages. On July 15,

2019, Plaintiffs moved this Court for an entry of default against

Defendant, and default was entered on July 16, 2019. See d/e 6.

After the entry of default, however, the Court on its own motion

found that Defendants had not been properly served and directed

Plaintiffs to effectuate service. See Text Order entered on August

29, 2019. On September 4, 2019, Defendant was properly served

for the first time, and on September 18, 2019, an attorney

representing Defendant filed an appearance. Since that date,

Defendant has participated in this case, including by attending

status hearings and responding to Plaintiffs’ requests for



                             Page 2 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 3 of 9




admissions of fact. As of the date of this order, however, Defendant

has not answered or otherwise responded to Plaintiffs’ Complaint.

     On March 22, 2021, Plaintiffs filed the instant motion for

partial summary judgment (d/e 19). Plaintiffs’ motion includes a

statement of undisputed material facts, and Plaintiffs have also

attached a copy of Defendant’s response to Plaintiffs’ requests for

admissions of fact, in which Defendant affirmatively admits to the

essential factual allegations of Plaintiffs’ Complaint. The instant

motion requests: (i) summary judgment for Plaintiffs as to

Defendant’s liability for unpaid fringe benefit contributions,

liquidated damages, and attorneys’ fees and costs, (ii) entry of an

order authorizing an accounting, and (iii) an order authorizing a

payroll audit of Defendant’s records.

                       II.   LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the Court of

the basis for the motion and identifying the evidence the movant



                             Page 3 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 4 of 9




believes demonstrates the absence of any genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

genuine dispute of material fact exists if a reasonable trier of fact

could find in favor of the nonmoving party. Marnocha v. St. Vincent

Hosp. & Health Care Ctr., Inc., 986 F.3d 711, 718 (7th Cir. 2021).

When ruling on a motion for summary judgment, the Court must

construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. King

v. Hendricks Cty. Commissioners, 954 F.3d 981, 984 (7th Cir.

2020).

                             III.   ANALYSIS

     Because Defendant had not been properly served when the

Court ordered entry of default on July 16, 2019, the Court lacked

personal jurisdiction over Defendant on that date. See United

States v. Ligas, 549 F.3d 497, 500 (7th Cir. 2008) (“A district court

may not exercise personal jurisdiction over a defendant unless the

defendant has been properly served with process”). An entry of

default issued without personal jurisdiction over the purportedly

defaulted party is void ab initio. See Pardo v. Mecum Auction, Inc.,



                              Page 4 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 5 of 9




No. 12-CV-08410, 2014 WL 627690, at *2 (N.D. Ill. Feb. 18, 2014).

Accordingly, Defendant has not been defaulted. However,

Defendant has admitted to the essential allegations of the complaint

and has not disputed any of the facts asserted by Plaintiff.

Therefore, there is no dispute of material fact in this case and

summary judgment as to liability is appropriate.

A.   Plaintiffs Are Entitled to Recover Delinquent
     Contributions, Liquidated Damages, and Attorneys’ Fees
     and Costs.

     Pursuant to 29 U.S.C. § 1132(g)(2), a court that enters

judgment in favor of a plan in an action under 29 U.S.C. § 1145 to

recover delinquent contributions is also required to award the

prevailing plan’s attorneys’ fees and costs. Laborers' Pension Fund

v. RES Env't Servs., Inc., 377 F.3d 735, 739 (7th Cir. 2004). The

prevailing plan is also entitled to collect liquidated damages as

provided for under the trust agreement between the plan and the

employer. Id. Here, Defendant has admitted that Defendant is

bound by both the trust agreement of the Pension Fund and the

trust agreement of the Annuity Fund. See d/e 19-2, p. 112. Each

fund assesses liquidated damages for contributions not timely paid



                             Page 5 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 6 of 9




in the amount of ten percent of the delinquent contributions. See

d/e 19-1, ¶ 5. Furthermore, the trust agreements both provide that

an employer who is bound by the trust agreements and becomes

delinquent in its contributions is liable for the reasonable attorney’s

fees and costs incurred by the fund to recoup the delinquent

contributions and liquidated damages. See d/e 19-2, pp. 61, 83.

Defendant has admitted to having been delinquent with respect to

several required contributions. See d/e 19-2, pp. 104–113.

Additionally, Defendant has not disputed Plaintiffs’ assertion that

Defendant has failed to remit several required contributions that

became due to Plaintiffs between April 2018 and November 2019.

See d/e 19, p. 7. Accordingly, the Court finds that Defendant is

liable to Plaintiffs for any delinquent contributions which Defendant

has not already remitted to Plaintiffs, for liquidated damages on all

the contributions not timely remitted, and for the reasonable

attorneys’ fees and costs incurred by Plaintiffs in this action.

However, Plaintiffs have not yet submitted an accounting of

Plaintiffs’ attorneys’ fees and costs, and Defendant has not

submitted the information necessary to determine the amount of



                              Page 6 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 7 of 9




unpaid contributions and liquidated damages for which Defendant

is liable. Accordingly, the Court will enter judgment as to liability

only at this time. Damages, fees, and costs will be calculated at a

later date.

B.   Pursuant to the Terms of the Trust Agreements, Plaintiffs
     Are Entitled to Conduct a Payroll Audit of Defendant.

     The trust agreements both provide that the plans have the

right to examine pertinent payroll and employment records of an

employer bound by the trust agreements. See d/e 19-2, pp. 61, 82–

83; see also Elec. Constr. Indus. Prefunding Credit Reimbursement

Program v. Veterans Elec., LLC, 941 F.3d 311, 315 (7th Cir. 2019)

(“In light of the fiduciary duties imposed by ERISA on union

trustees and the authority provided by the Trust Agreements, the

Funds had the right to conduct random audits on employer payroll

records.”). Here, Plaintiffs have determined that an audit is needed

in order to determine the amount of contributions and liquidated

damages owed by Defendant. Accordingly, Defendant is obliged to

submit to a payroll audit and to make Defendant’s payroll and other

business records available to the Plaintiffs for audit purposes.




                              Page 7 of 9
                 3:19-cv-03125-SEM-EIL # 20   Page 8 of 9




                           IV.   CONCLUSION

     For the reasons stated, Defendants’ motion for partial

summary judgment (d/e 19) is GRANTED. The Court finds that

Defendant H.F. Fritsch & Sons, Inc. is liable to Plaintiffs for unpaid

contributions and liquidated damages in an amount to be

determined at a later date. The Court further finds that Plaintiffs

are entitled to recover their reasonable attorneys’ fees and costs of

suit. It is hereby ORDERED that:

     1.    Defendant shall provide and/or make available to

Plaintiffs, or to an auditor designated by Plaintiffs, within 30 days of

the entry of this order, all of Defendant’s payroll and other business

records for the period between April 2018 and the date of this order,

including but not limited to: (1) payroll journals or computer

printouts showing employees’ paycheck history, hours, and gross

wages; (2) individual earnings and time records on all employees; (3)

job cost records; (4) annual earnings reports (W-2 and W-3); (5)

1099’s and 1096 forms; (6) quarterly federal withholding and FICA

tax returns (Form 941); (7) quarterly contribution and wage reports




                              Page 8 of 9
                3:19-cv-03125-SEM-EIL # 20   Page 9 of 9




for state unemployment compensation; (8) copies of all monthly

fringe benefit report forms; and (9) cash disbursement records.

     2.   After completion of the payroll accounting/audit, Plaintiff

is granted leave to supplement its motion for partial summary

judgment based on the findings of the audit.

     3.   The August 31, 2021, trial setting in this matter is

VACATED.



ENTERED: July 29, 2021

FOR THE COURT:
                          /s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                            Page 9 of 9
